                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                  AIKEN DIVISION

SEAN C. FERRERO,                                 §
                       Appellant,                §
                                                 §
vs.                                              §
                                                 §     CIVIL ACTION 1:19-2292-MGL-SVH
WILLIAM K. STEPHENSON JR.,Trustee                §
                Appellee.                        §

            ORDER ADOPTING THE REPORT AND RECOMMENDATION,
            DENYING APPELLANT’S REQUEST FOR LEAVE TO APPEAL,
                       AND DISMISSING THE ACTION

       Appellant Sean C. Ferrero (Ferrero) filed this bankruptcy appeal pro se. The matter is before

the Court for review of the Report and Recommendation (Report) of the United States Magistrate

Judge suggesting Ferrero’s request for leave to appeal the Bankruptcy Court order be denied and

this action be dismissed. The Report was made in accordance with 28 U.S.C. § 636 and Local Civil

Rule 73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight. The responsibility to make a final determination remains with the Court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court may

accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).
       The Magistrate Judge filed the Report on October 22, 2019, and Ferrero filed his objections

on November 7, 2019. The Court has reviewed the objections, but holds them to be without merit.

It will therefore enter judgment accordingly.

       Ferrero seeks to appeal the Bankruptcy Court’s July 16, 2019, Order. Rule 8002(a)(1) of the

Federal Rules of Bankruptcy Procedure provides, in pertinent part, “a notice of appeal must be filed

with the bankruptcy clerk within [fourteen] days after entry of the judgment, order, or decree being

appealed.” But, Ferrero did not file his notice of appeal until August 12, 2019, twenty-seven days

after the July 16, 2019, Order, and did not pay the filing fee until October 10, 2019.

       The Magistrate Judge concluded that, “Because [Ferrero] filed his notice of appeal

approximately [twenty-seven] days after the Bankruptcy Court’s [O]rder, his notice of appeal is

untimely. Accordingly, this [C]ourt lacks jurisdiction over the appeal.” Report at 8 (footnote

omitted). In Ferrero’s objections, however, he blames his missing the deadlines to file his notice of

appeal and to pay the filing fee on a medical condition and asks the Court to excuse his untimeliness.

       Rule 8002(d)(1) of the Federal Rules of Bankruptcy Procedure provides that the time for

filing a notice of appeal may be extended if a party files a motion with the Bankruptcy Court

within the time prescribed by 8002(a)(1), or twenty-one days after the time, and the party shows

excusable neglect. Unfortunately, this rule is of no aid to Ferrero.

       Ferrero filed a motion in Bankruptcy Court on August 26, 2019, requesting “an extension of

[thirty] days to consult with [his] legal partners on whether to appeal this matter or to go ahead and

pay the [$6,000] as requested.” Report at 3 (citation omitted). The Bankruptcy Court denied the

motion. But, even if this motion had been liberally construed as a motion for an extension of time

to file his notice of appeal under Rule 8002(d)(1), such motion would have also been untimely

inasmuch as the motion was filed forty-one days after the Bankruptcy Court’s July 16, 2019, Order.




                                                  2
       In sum, the Magistrate Judge was correct: “this [C]ourt lacks jurisdiction over the appeal.”

Report at 8 (footnote omitted). And, because Ferrero’s failure to file a timely notice of appeal on

the Bankruptcy Court’s July 16, 2019, Order deprives this Court of jurisdiction to review the

Bankruptcy Court’s Order, see Smith v. Dairymen, Inc., 790 F.2d 1107, 1109 (C.A. 4 1986), the

Court will overrule Ferrero’s objections.

       After a thorough review of the Report and the record in this case pursuant to the standard set

forth above, the Court overrules Ferrero’s objections, adopts the Report, and incorporates it herein.

Therefore, it is the judgment of the Court Ferrero’s request for leave to appeal the Bankruptcy

Court’s Order is DENIED and this action is DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED.

       Signed this 26th day of November, 2019, in Columbia, South Carolina.

                                                  s/ Mary Geiger Lewis
                                                  MARY GEIGER LEWIS
                                                  UNITED STATES DISTRICT JUDGE



                                         *****
                              NOTICE OF RIGHT TO APPEAL

        Ferrero is hereby notified of the right to appeal this Order within sixty days from the date

hereof, pursuant to the Federal Rules of Appellate Procedure.




                                                 3
